DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	The amendments filed 12/03/2020 have been entered. The amendments added new claims 16-27. Consequently, claims 14-27 are pending in the application.
Response to Arguments
Applicant’s arguments filed 12/03/2020 with respect to the rejection of claim 14 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration in light of the amendments, a new grounds of rejection is made in view of Uebayashi et al. (US 2004/0056128 A1). See the current prior art rejections below.
Examiner notes that claims 24-26 have not been rejected under 35 USC § 102 or 103 but the claims are not deemed to be allowable due to the double patenting rejections of said claims as set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.
Such claim limitations are:
“connecting means” and “locating means” (clm. 24); para. [0042] of the as-filed specification lists the corresponding structure as bolts and screw holes, respectively
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 14-15 and new claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of Enderle et al. (US 10,675,631 B2), in view of Uebayashi et al. (US 2004/0056128 A1), hereinafter ‘Enderle’ and ‘Uebayashi’.
The following table shows a comparison of claims 1 and 13-14 of Enderle with claims 14-15 and 24-26 of the instant application:
Enderle
Instant application
Claim 1: A ball mill or an agitator ball mill comprising: a separating device, wherein the ball mill or the agitator ball mill comprises a grinding stock inlet and a grinding stock outlet, wherein the separating device is configured to be disposed in and/or assigned to a region of the grinding stock outlet,                  wherein the separating device comprises a plurality of first and second sieve segments with sieve openings, which are disposed alternately on a frame, wherein a connecting means is assigned centrally to a short base side of the first sieve segments, and a locating means is assigned centrally in a region of or adjacent to a long base side of the first sieve segments, and wherein a locating means is assigned centrally in a region of or adjacent to a short base side of 
Claim 14: A ball mill or an agitator ball mill, comprising: a cylindrical grinding container with a first end-face opening and a second end-face opening, wherein the first end-face opening and the second end-face opening can be closed by a first closure device and a second closure device respectively, a grinding stock inlet and a grinding stock outlet, wherein the grinding stock inlet is disposed in a region of the second end-face opening and the grinding stock outlet is disposed in a region of the first end-face opening, a separating device, wherein the separating device is disposed in or proximate to a region of the grinding stock outlet, wherein the separating device has a plurality of first and second sieve segments, wherein each of the first and second sieve segments comprises a 
Claim 15: wherein the first and second sieve segments are disposed alternately on a frame; and wherein the arrangement of the first and second sieve segments on the frame constitutes a cylindrical shape of the separating device.
Claim 24: wherein a connecting means is assigned centrally to a short base side of the first sieve segments, and a locating means is assigned centrally in a region of or adjacent to a long base side of the first sieve segments, and wherein a locating means is assigned centrally in a region of or adjacent to a short base side of the second sieve segments, and a connecting means is assigned centrally to a long base side of the second sieve segments.
Claim 13: wherein the frame comprises a first annular element and a second annular element which are connected to one another by transverse elements, wherein fastening sockets for the connecting means of the first and second sieve segments are assigned to the first annular element of the frame and wherein openings for fastening the first and second sieve segments are assigned to the second annular element of the frame.
Claim 25: wherein the frame comprises a first annular element and a second annular element which are connected to one another by transverse elements, wherein fastening sockets for the connecting means of the first and second sieve segments are positioned in the first annular element of the frame, and wherein openings for fastening the first and second sieve segments are positioned in the second annular element of the frame.
Claim 14: wherein the first and second sieve segments are configured to be fastened to the second annular element via fasteners engaging through the openings into each of the locating means of the first and second sieve segments.
Claim 26: wherein the first and second sieve segments are configured to be fastened to the second annular element via fasteners engaging through the openings into each of the locating means of the first and second sieve segments.


By comparison of the invention of claims 1 and 13-14 of Enderle with the invention of claims 14-15 and 24 of instant application it is seen that said claims of Enderle do not disclose that the mill has a “cylindrical grinding container with a first end-face opening and a second end-face opening,” “wherein the first end-face opening and the second end-face opening can 
However, Uebayashi teaches an impact grinding apparatus comprising a cylindrical grinding container (14, fig. 2) with a first end-face opening (the opening having the second closure device 6) and a second end-face opening (the opening having the first closure device 15, fig. 2), wherein the first and the second end-face opening can be closed by a first closure device (15) and a second closure device (6), wherein a grinding stock inlet (36, fig. 1) is disposed in the region of the second end-face opening (the opening having the cap with inlet 36 formed in it, fig. 1) and a grinding stock outlet (14a, 16, fig. 1) is disposed in the region of the first end-face opening (the opening having the second closure device 6). Uebayashi further teaches a separating device (12, fig. 3, 5) including first and second sieve segments (the 12a’s) comprising a sieve plate with sieve openings (see fig. 3, 5), and the arrangement of the first and second sieve segments on the frame (12d, 12e) constitutes a cylindrical shape of the separating device (12) (see fig. 3, 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enderle’s grinding container to be cylindrical with openings at each end face and closure devices disposed within the end faces, such that the grinding stock outlet is in the region of a first end face opening, and configure KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uebayashi et al. (US 2004/0056128 A1), hereinafter ‘Uebayashi’.
Regarding claim 14: Uebayashi discloses A ball mill or agitator ball mill, comprising:
a cylindrical grinding container (14, fig. 2) with a first end-face opening (the opening having the second closure device 6) and a second end-face opening (the opening having the first closure device 15, fig. 2), wherein the first end-face opening and the second end-face opening can be closed by a first closure device (15) and a second closure device (6) respectively,
a grinding stock inlet (19, fig. 2) and a grinding stock outlet (14a, 16, fig. 1), wherein the grinding stock inlet (19) is disposed in a region of the second end-face opening (the opening having the first closure device 15, fig. 2) and the grinding stock outlet (14a, 16, fig. 1) is disposed in a region of the first end-face opening (the opening having the second closure device 6),

wherein the separating device (12) has a plurality of first and second sieve segments (the radially inner and outer 12a’s, fig. 3, 5), wherein each of the first and second sieve segments comprises a sieve plate with sieve openings formed within the sieve plate (see fig. 3, 5). NOTE: the claim does not require that the first and second sieve segments have a different structure from each other.
Regarding claim 15, which depends on claim 14: Uebayashi discloses wherein the first and second sieve segments (the radially inner and outer 12a’s, fig. 3, 5) are disposed alternately on a frame (12d, 12e) (see examiner-annotated fig. 3 of Uebayashi below); and 
wherein the arrangement of the first and second sieve segments (the radially inner and outer 12a’s) on the frame (12d, 12e) constitutes a cylindrical shape of the separating device (see fig. 3, 5).

    PNG
    media_image1.png
    262
    674
    media_image1.png
    Greyscale

Examiner-Annotated Figure 3 of Uebayashi


	Regarding claim 16, which depends on claim 15: Uebayashi discloses wherein the first and second sieve segments (the radially inner and outer 12a’s, fig. 3, 5) each comprise a convexly curved outer lateral surface (see fig. 5), wherein the first and second sieve segments 
	Regarding claim 22, which depends on claim 15: Uebayashi discloses wherein the frame (12d, 12e, fig. 3, 5) comprises two annular elements (12d), which are connected to one another by transverse elements (12e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 23 and 27 are rejected under 35 U.S.C. 103 as being un-patentable over Uebayashi, in view of Lane (US 1,082,960 A), hereinafter ‘Lane’.
	Regarding claim 17, which depends on claim 14: Uebayashi is silent regarding wherein the sieve plates of the first and second (the radially inner and outer 12a’s, fig. 3, 5) each comprise trapezoidal areas.
However, Lane teaches a mill having a separating device including first and second sieve segments (see fig. 1); wherein the first and second sieve segments (14, 15, fig. 1) comprise sieve plates having trapezoidal areas (see fig. 1) 

Therefore, since it is not taught, nor is it in any way apparent, what advantage the claimed trapezoidal shape of the sieve plates might offer over the rectangular sieve plates of Uebayashi, then determining the ideal shape for the first and second sieve plates must be considered to be within the level of ordinary skill in the art. And thus it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sieve plates of Uebayashi to have trapezoidal areas, as taught by Lane, since it has been held that merely changing the shape of a known prior art element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape was significant (MPEP 2144.04 IV).
Regarding claim 18, which depends on claim 17: Uebayashi discloses wherein the first and second sieve segments (the radially inner and outer 12a’s, fig. 3, 5) each comprise a coating (the radially outer 12a’s).
Regarding claim 19, which depends on claim 18: the modification of Uebayashi in view of Lane as set forth in claims 17 and 18 above teaches wherein the coating (the radially outer 12a’s, fig. 3, 5 of Uebayashi) is deposited on the trapezoidal areas of Uebayashi, as modified in in view of Lane in claim 17 above.
Regarding claim 20, which depends on claim 19: the modification of Uebayashi in view of Lane as set forth in claims 17 and 19 above teaches wherein the trapezoidal areas are isosceles trapezoidal areas (see 14, 15, fig. 1 of Lane), and because the claim does not require max cannot equal dmin, Uebayashi discloses wherein the coating (the radially outer 12a’s, fig. 3, 5 ) has a maximum thickness (dmax) in a region of an axis of symmetry (S) of the isosceles trapezoidal areas of modified Uebayashi and a minimum thickness (dmin) in a region of the sides of the isosceles trapezoidal area, for at least the scenario where dmax= dmin.
Regarding claim 21, which depends on claim 18: the modification Uebayashi in view of Lane set forth in claims 17 and 18 above teaches wherein the sieve openings of each sieve plate (the radially inner 12a’s, fig. 3, 5 of Uebayashi) comprise first through-openings in the trapezoidal areas (as modified by Lane) and second through-openings in the coating (the radially outer 12a’s), the second through-openings being disposed in alignment with the first through-openings of the trapezoidal areas (see fig. 5, the through openings of the sieve plates and coatings are aligned to form the through-openings “N”).
Regarding claim 23, which depends on claim 22: Uebayashi is silent regarding wherein the sieve plates of the first and second sieve segments comprise trapezoidal areas with identical areas and wherein a spacing (A) between the transverse elements of the frame corresponds to a mean value of lengths of base sides of the trapezoidal areas.
However, Lane teaches a mill having a separating device including first and second sieve segments (14, 15); wherein the first and second sieve segments comprise identical trapezoidal areas (see fig. 1), but is silent regarding wherein a spacing (A) between the transverse elements of the frame corresponds to a mean value of lengths of base sides of the trapezoidal areas.
Examiner notes that applicant has not set forth any criticality for the claimed trapezoidal areas, nor that a new or unexpected result is produced due to the trapezoidal areas.

Examiner further notes that that applicant has not set forth any criticality for the claimed spacing between the transverse elements, nor that a new or unexpected result is produced due to the claimed spacing.
Therefore, since it is not taught, nor is it in any way apparent, what advantage the claimed spacing between the transverse elements might provide, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sieve segments of Uebayashi to have a spacing between the transverse elements that corresponds to a mean value of lengths of base sides of the trapezoidal areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 27, which depends on claim 20: Uebayashi discloses wherein the coating (the radially outer 12a’s, fig. 3, 5) forms a convex outwardly curved outer lateral surface max cannot equal dmin, Uebayashi further discloses the outer lateral surface having the maximum thickness (dmax) in a region of an axis of symmetry (S) of the isosceles trapezoidal area, for at least the scenario where dmax= dmin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725